Rose, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 28, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked for the employer for more than 11 years until she resigned in November 1999. According to claimant, she had been repeatedly harassed by her supervisor, who issued a number of warning letters to claimant which she challenged through an available grievance procedure. When the supervisor issued three more warning letters on a single day in November 1999, however, she resigned without pursuing the grievance procedure. Concluding that claimant had voluntarily left her employment without good cause, the Unemployment Insurance Appeal Board denied her claim for unemployment insurance benefits, prompting this appeal by claimant.
An inability to get along with a supervisor who is perceived as being unduly critical has been found not to constitute good cause for leaving employment (see, Matter of Ikoli [Commis*698sioner of Labor], 249 AD2d 673; Matter of Ritchie [Sweeney], 243 AD2d 810) and claimant’s failure to pursue the available grievance procedure prior to her resignation lends further support to the finding that she left her employment under disqualifying circumstances (see, Matter of Giaffo [Sweeney], 235 AD2d 886). Accordingly, there is no basis to disturb the Board’s decision.
Cardona, P.J., Peters, Spain and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.